538 S.E.2d 759 (2000)
245 Ga. App. 668
McLEOD
v.
The STATE.
No. A00A1549.
Court of Appeals of Georgia.
August 24, 2000.
Straughan & Straughan, Mark W. Straughan, McRae, for appellant.
Timothy G. Vaughn, District Attorney, Russell P. Spivey, Assistant District Attorney, for appellee.
MILLER, Judge.
Wanda Braswell McLeod was tried before a jury and found guilty of aggravated assault, felony obstruction of a law enforcement officer, and misdemeanor disorderly conduct. On appeal, she contends the evidence is insufficient to sustain her felony convictions. We affirm.
1. On appeal from a criminal conviction, the evidence must be construed in the light most favorable to the jury's verdict of guilt, and the presumption of innocence no longer applies.[1] An appellate court does not weigh the evidence nor judge the credibility of the witnesses but only determines whether the evidence is sufficient under the standard of Jackson v. Virginia.[2] "The testimony of a single witness is generally sufficient to establish a fact."[3] Conflicts in the testimony of *760 the witnesses, including the State's witnesses, are a matter of credibility for the jury to resolve. So long as there is some competent evidence, even though contradicted, to support each element of the State's case, the jury's verdict will be upheld.[4]
2. A person commits felony obstruction when he knowingly and wilfully resists, obstructs, or opposes any law enforcement officer in the lawful discharge of his duties "by offering or doing violence to the person of such officer...."[5] The testimony of Dodge County Deputy Sheriff Ed White that McLeod resisted his initial attempt to arrest her for disorderly conduct by cursing and kicking him in the groin area is sufficient under the standard of Jackson v. Virginia[6] that McLeod is guilty, beyond a reasonable doubt, of felony obstruction of a law enforcement officer as alleged in Count 2 of the indictment.[7]
3. A person commits aggravated assault by committing an assault "[w]ith a deadly weapon or with any object, device, or instrument which, when used offensively against a person, is likely to ... result in serious bodily injury."[8] An axe or a hatchet, when used offensively, is capable of serious bodily injury.[9] Deputy White's testimony that McLeod chased after her fleeing husband with an axe raised over her head is sufficient to authorize the jury's verdict that she is guilty, beyond a reasonable doubt, of the aggravated assault alleged in Count 1 of the indictment.
Judgment affirmed.
POPE, P.J., and MIKELL, J., concur.
NOTES
[1]  Bohannon v. State, 208 Ga.App. 576(1), 431 S.E.2d 149 (1993).
[2]  443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979).
[3]  OCGA § 24-4-8.
[4]  Ringo v. State, 236 Ga.App. 38, 39, 510 S.E.2d 893 (1999).
[5]  OCGA § 16-10-24(b).
[6]  Supra.
[7]  Jones v. State, 242 Ga.App. 357, 358-359(1), 529 S.E.2d 644 (2000). Accord Duitsman v. State, 212 Ga.App. 348(1), 441 S.E.2d 888 (1994) (scuffling with and kicking arresting officers is sufficient).
[8]  OCGA § 16-5-21(a)(2).
[9]  See, e.g., Nixon v. State, 101 Ga. 574, 577, 28 S.E. 971 (1897); James v. State, 68 Ga.App. 765, 767(1)(b), 24 S.E.2d 149 (1943).